AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations


                                           UNITED STATES DISTRICT

                UNITED STATES OF AMERICA                                                                                         ASE

                                      v.
              MAILANI MICHELLE DEASON (1)
                                                                                    Case Number:        17CR3243-GPC

                                                                                 EMILY CROWLEY BAHR
                                                                                 Defendant's Attorney
REGISTRA TION NO.                      50119298
IZI   Correction of Sentence for Clerial Mistake (Fed. R. Crim. P. 36)

THE DEFENDANT:
IZI   admitted guilt to violation of allegation(s) No.                    1

o
                                                                         --------------------------- after denial of guilty. 

      was found guilty in violation of allegation(s) No.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s): 


Allegation Number                         Nature of Violation 

            1                             Unlawful use of a controlled substance and/or Failure to Test




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 4 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notifY the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                                 Noyember 30. 201 8



                                                                                 HON. Gonzalo P. Curiel        '.
                                                                                 UNITED STATES DISTRICT JUDGE 





                                                                                                                       17CR3243-GPC 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                MAILANI MICHELLE DEASON (1)                                             Judgment - Page 2 of 4
CASE NUMBER:              17CR3243-GPC

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a term of:
 THREE (3) MONTHS




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b). 

 D     The court makes the following recommendations to the Bureau of Prisons: 





       The defendant is remanded to the custody of the United States MarshaL

       The defendant shall surrender to the United States Marshal for this district: 

       D 	 at _________________ A.M.
                         on 

                                                                  -------------------------------------
             as notified by the United States Marshal. 


       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D 	 on or before 

             as notified by the United States Marshal. 

             as notified by the Probation or Pretrial Services Office. 


                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on
                                __________________________ to _______________________________


 at _______________ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL 




                                    By 	                   DEPUTY UNITED STATES MARSHAL



                                                                                                      17CR3243-GPC
    AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

    DEFENDANT:                    MAILANI MICHELLE DEASON (1)                                                                   Judgment - Page 3 of 4
    CASE NUMBER:                  17CR3243-GPC

                                                          SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
TWENTY-FOUR (24) MONTHS


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For o.ffenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
        The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
        substance abuse. (Check. if applicable.)
        The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
        The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
        Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
        The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
o       seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
        resides, works, is a student, or was convicted of a qualifYing offense. (Check if applicable.)
o       The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

        Jfthis judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
    such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
    Payments set forth in this judgment.
        The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply with
     any special conditions imposed.
                                         STANDARD CONDITIONS OF SUPERVISION
     1) 	 the defendant shall not leave the judicial district without the permission ofthe court or probation officer;
     2) 	  the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
     3) 	  the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions ofthe probation officer;
     4) 	  the defendant shall support his or her dependents and meet other family responsibilities;
     5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
           reasons;
     6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     7) the defendant shall refrain from excessi ve use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
           any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8) 	 the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
     9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
           unless granted permission to do so by the probation officer;
     10) the defendant shall permit a probation oflicer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
           observed in plain view of the probation oflicer;
     11) 	 the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
     12) 	 the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
           the court; and
     13) 	 as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
           personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's complianee
           with such notification requirement.




                                                                                                                                     17CR3243-GPC 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 DEFENDANT:           MAILANI MICHELLE DEASON (1)                                              Judgment - Page 4 of 4
 CASE NUMBER:         17CR3243-GPC

                                SPECIAL CONDITIONS OF SUPERVISION


           1. 	 Submit your person, property, residence, office or vehicle to a search, conducted by a United States
                Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable
                suspicion of contraband or evidence of a violation of a condition of release; failure to submit to a
                search may be grounds for revocation; the defendant shall warn any other residents that the
                premises may be subject to searches pursuant to this condition.


          2. 	 Not enter or reside in the Republic of Mexico without permission of the court or probation
               officer, and comply with both United States and Mexican immigration law requirements.

          3. 	 Report all vehicles owned or operated, or in which you have an interest, to the probation officer.


          4. 	 Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling,
               for a period of 3 months. Allow for reciprocal release ofinformation between the probation officer
               and the treatment provider. May be required to contribute to the costs of services rendered in an
               amount to be determined by the probation officer, based on ability to pay.

          5. 	 Participate in an outpatient drug treatment program for a period of 6 months to commence after
               completion of the residential drug treatment program.

          6. 	 The defendant shall participate for a period of 6 months in a home detention program to
               commence after completion of the residential drug treatment program, which may include
               electronic monitoring, GPS, Alcohol Monitoring Unit or automated identification systems and
               shall observe all rules of such program, as directed by the Probation Officer. The defendant shall
               maintain a residential telephone line without devices andlor services that may interrupt operation
               of the monitoring equipment; The defendant shall pay the costs of home confinement monitoring
               to the contract vendor, not to exceed the sum of$12.00 for each day of participation. The
               defendant shall provide payment and proof of payment as instructed. Participate in the Home
               Confinement Program which may include Electronic Monitoring (Voice LD.), Alcohol
               Monitoring, GPS, or other location verification methods. The defendant is to pay the cost of the
               program at the discretion of the assigned Location Monitoring Officer.

          7. 	 The defendant shall participate in an out-patient drug treatment program for 6 months.



/1



                                                                                                  17CR3243-GPC 

